Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

JEREMY K. NIX                                        GREGORY F. ZOELLER
Matheny, Hahn, Denman & Nix, LLP                     Attorney General of Indiana
Huntington, Indiana
                                                     ANN L. GOODWIN
                                                     Deputy Attorney General

                                                                                   FILED
                                                     Indianapolis, Indiana

                                                                               Feb 08 2012, 10:02 am
                                IN THE
                      COURT OF APPEALS OF INDIANA                                      CLERK
                                                                                     of the supreme court,
                                                                                     court of appeals and
                                                                                            tax court




VINCENT L. GANT,                                     )
                                                     )
       Appellant-Defendant,                          )
                                                     )
                vs.                                  )       No. 85A02-1107-CR-674
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                       APPEAL FROM THE WABASH CIRCUIT COURT
                         The Honorable Robert R. McCallen, III, Judge
                               Cause No. 85C01-1003-FB-212


                                          February 8, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
       Following a jury trial, Vincent Gant appeals his convictions for one count of Dealing

in Methamphetamine1 and one count of Dealing in a Schedule I, II, or III Controlled

Substance2 (i.e., Methadone3), both class B felonies. Gant also admitted to being a Habitual

Substance Offender.4 Gant was sentenced to a total aggregate term of twenty-three years.

Gant presents three issues for our review:

       1.      Is the evidence sufficient to sustain Gant’s dealing convictions?

       2.      Did the trial court abuse its discretion in sentencing Gant by failing to
               make a sufficient sentencing statement and by overlooking valid
               mitigating factors?

       3.      Is Gant’s sentence inappropriate?

       We affirm and remand with instructions.

       On March 16, 2011, Deputy Ryan Baker of the Wabash County Sheriff’s Department

was off-duty and washing his personal vehicle at the Power Clean Car Wash in Wabash,

Indiana. Deputy Baker recognized Gant and his black vehicle as it pulled into the car wash

parking lot. Gant engaged in a short conversation with a woman, later identified as Wendy

Walsh, who was standing in a wash bay next to her white car. Gant then parked behind

Deputy Baker’s vehicle and Gant exited his car. Gant walked to the wash bay and again

engaged in a conversation with Walsh. As Gant walked across the parking lot, Deputy Baker

saw the bottom end of a prescription pill bottom sticking out of Gant’s left jacket pocket.




1
  Ind. Code Ann. § 35-48-4-1.1 (West, Westlaw through 2011 1st Regular Sess.).
2
  I.C. § 35-48-4-2 (West, Westlaw through 2011 1st Regular Sess.).
3
  Methadone is classified as a Schedule II controlled substance. See I.C. § 35-48-2-6(c) (West, Westlaw
through 2011 1st Regular Sess.).
4
  Ind. Code Ann. § 35-50-2-10 (West, Westlaw through 2011 1st Regular Sess.).

                                                  2
Deputy Baker retrieved his cell phone and called Captain Bob Pilgrim of the Wabash City

Police Department because he believed a drug transaction was about to take place.

       Deputy Baker then observed the white car exit the wash bay and stop in the car wash

parking lot. The car was driven by Walsh and Gant was in the front passenger seat. Deputy

Baker then observed Donald Parker, whom he also recognized, approach the white vehicle on

the passenger side and make contact with Gant. When Parker leaned into the vehicle he saw

a large pill bottle containing a significant number of pills on Gant’s lap. The pill bottle also

contained a small baggie that was later determined to contain methamphetamine. Deputy

Baker watched as Parker reached into his rear pocket, pulled out his wallet, pulled out US

currency, and then handed the money into the vehicle. When Parker withdrew his hand from

the vehicle, his fist was clenched. Gant gave Parker four methadone pills in exchange for the

twenty dollars Parker had given him.

       About that time, Officer Larry Long of the Wabash City Police Department pulled

into the parking lot followed by Captain Pilgrim. Parker immediately dropped the items in

his hand and began kicking and stomping on them. Three methadone pills were subsequently

found on the ground where Parker had been stomping.

       The officers, including Deputy Baker, separated Gant, Parker, and Walsh and then

transported them to the Wabash Police Department. Walsh, who was handcuffed with her

hands behind her back, was fidgety and appeared to be bothered by something in her pants.

Upon arrival at the police station, the transporting officer removed Walsh from the vehicle

and took her inside, pausing momentarily so Walsh could adjust her pants because they were

falling down. Gant was the next to arrive at the police station. As the officer transporting

                                               3
Gant came around to the passenger side of the car to retrieve Gant, the officer observed a

baggie directly under the tire of the vehicle in which Walsh had been transported. The

officer retrieved the baggie and then escorted Gant inside the police station.

       After being read her Miranda rights, Walsh admitted that the baggie found outside the

police station under the car she was transported in belonged to her. Walsh further stated that

Gant had given her the baggie. Officers eventually secured a search warrant for both

Walsh’s and Gant’s vehicles. During the search, officers discovered a set of digital scales in

Walsh’s car.

       On March 22, 2011, the State charged Gant with Count I, dealing in

methamphetamine, and Count II, dealing in a schedule I, II, or III controlled substance, both

as class B felonies. On April 14, 2011, the State filed an additional information alleging that

Gant was a habitual substance offender due to prior convictions for dealing in cocaine and

possession of a schedule I, II, or III controlled substance on November 25, 1996 and October

27, 2008, respectively. A two-day jury trial commenced on June 9, 2011. During the trial,

Parker identified the plastic baggie found outside the police station as the plastic baggie he

saw in the pill bottle on Gant’s lap during the March 16, 2011 exchange. Further, Gant

stipulated that the pills were methadone and that the baggie contained methamphetamine. At

the conclusion of the evidence, the jury found Gant guilty of Counts I and II. Gant

subsequently admitted to being a habitual substance offender. The trial court held a

sentencing hearing on July 5, 2011 and sentenced Gant to eighteen years on Counts I and II,

with the sentences to be served concurrently. The trial court then sentenced Gant to five

years for the habitual substance offender determination and ordered that such sentence be

                                              4
served consecutive to the sentences imposed on Counts I and II, for a total aggregate

sentence of twenty-three years.

                                               1.

          Gant argues that the evidence is insufficient to support his dealing convictions. Our

standard of review for challenges to the sufficiency of the evidence is well settled.

          When reviewing the sufficiency of the evidence needed to support a criminal
          conviction, we neither reweigh evidence nor judge witness credibility. Henley
          v. State, 881 N.E.2d 639, 652 (Ind. 2008). “We consider only the evidence
          supporting the judgment and any reasonable inferences that can be drawn from
          such evidence.” Id. We will affirm if there is substantial evidence of
          probative value such that a reasonable trier of fact could have concluded the
          defendant was guilty beyond a reasonable doubt. Id.

Bailey v. State, 907 N.E.2d 1003, 1005 (Ind. 2009).

          To convict Gant of dealing in methamphetamine and dealing in a schedule I, II, or III

controlled substance, the State was required to prove beyond a reasonable doubt that Gant

knowingly        or    intentionally    delivered     or    financed     the    delivery    of

methamphetamine/methadone. See I.C. § 35-48-4-1.1; I.C. § 35-48-4-2. Gant’s argument

with respect to both convictions is that the evidence is insufficient to establish beyond a

reasonable doubt that he delivered the illicit substances. “Delivery” is defined as “an actual

or constructive transfer from one (1) person to another of a controlled substance, whether or

not there is an agency relationship; or (2) the organizing or supervising of an activity

described in subdivision (1).” I.C. § 35-48-1-11 (West, Westlaw through 2011 1st Regular

Sess.).

          We first consider the evidence supporting the conviction for dealing

methamphetamine. There is no dispute that the baggy containing the off-white powdery

                                                5
substance was discovered outside the police department where Walsh and Gant had exited

the vehicles that they were transported in and that the substance was in fact

methamphetamine. With regard to Gant’s delivery of methamphetamine, Parker testified that

when he leaned into Walsh’s car, where only Walsh and Gant were present, Parker observed

a baggie he associated with illegal street drugs inside the pill bottle Gant had in his lap.

Moments later, the police arrived and separated Parker, Walsh, and Gant. While being

transported to the police station, Walsh appeared fidgety and bothered by something in her

pants. Outside the police station, and after Walsh adjusted her pants, another police officer

found the baggie under the police car that Walsh had been transported in. Gant had yet to be

removed from the vehicle in which he was transported to the police station and the window

near his seat was up the entire time, thus rendering it impossible that Gant somehow managed

to discard the methamphetamine where it was found. Further, Parker identified the baggie

found outside the police station as the same one he had seen in the pill bottle on Gant’s lap.

Finally, Walsh admitted in her statement to police that Gant had given her the baggie

containing methamphetamine. From this evidence, the trier of fact could reasonably have

inferred beyond a reasonable doubt that Gant transferred the baggie containing

methamphetamine to Walsh.

       In challenging the sufficiency of the evidence, Gant asks that we consider Walsh’s

trial testimony that Gant did not give her the baggie containing methamphetamine and to

discount her contrary statement to police shortly after her arrest. Gant’s request is simply an

invitation to reweigh the evidence and reassess the credibility of the witnesses. This is a task

we will not undertake on appeal. As previously noted, the evidence presented is sufficient to

                                               6
support Gant’s conviction for class B felony dealing in methamphetamine.

       Regarding his conviction for dealing in a controlled substance (i.e., methadone) Gant

does not dispute that he possessed methadone pills. In fact, the evidence showed that Gant

filled a valid prescription for methadone on the same day he was arrested. Gant’s only

challenge to the sufficiency of the evidence supporting his conviction for dealing in

methadone is that the State’s evidence does not prove that he delivered his methadone pills to

a third party.

       The evidence presented at trial was that Officer Baker saw Parker approach Walsh’s

vehicle on the passenger side and make contact with Gant. Parker leaned into the vehicle and

then reached for his back pocket, removed his wallet, and then handed Gant money. When

Parker removed his hand, his fist was clenched as if holding something. When police

officers arrived, Parker threw something to the ground and began kicking and stomping at the

ground. Methadone pills were subsequently found on the ground where Parker had been

stomping. Further, at trial, Parker testified that Gant sold him four methadone pills for

twenty dollars and that Gant handed him the pills. This evidence is sufficient from which the

jury could have reasonably inferred that Gant delivered methadone pills to Parker.5

       Again, Gant’s arguments challenging the sufficiency of the evidence are based upon

evidence not favorable to the conviction. Essentially, Gant is asking this court to reweigh the

evidence and assess the credibility of witnesses. Given our well-settled standard of review,

Gant’s arguments are unavailing. The evidence is sufficient to support Gant’s class B felony


5
  The police recovered 213 of the 240 methadone pills prescribed to Gant and which prescription Gant had
filled that day.

                                                   7
conviction for dealing in a schedule I, II, or III drug.

                                                        2.

        Gant argues that the trial court abused its discretion in sentencing him by not giving a

detailed sentencing statement and by failing to acknowledge certain mitigating factors.

Sentencing decisions rest within the sound discretion of the trial court. Anglemyer v. State,

868 N.E.2d 482 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218. When imposing a sentence

for a felony, the trial court must enter a sentencing statement that includes a reasonably

detailed recitation of its reasons for imposing the sentence. Id. A trial court abuses its

discretion if its reasons and circumstances for imposing the sentence are clearly against the

logic and effect of the facts and circumstances before the court, or the reasonable, probable,

and actual deductions to be drawn therefrom. Hollin v. State, 877 N.E.2d 462 (Ind. 2007).

        “One way in which a trial court may abuse its discretion is failing to enter a

sentencing statement . . . .” Id. at 490. Here, immediately after Gant and the State argued

their respective positions regarding sentencing, the trial court stated that “having considered

circumstances and looking at your prior history, I think the State’s position is strong.”6

Transcript at 311. In its written sentencing judgment, the trial court noted that it had

“considered the plea agreement herein, the arguments of the State and of the Defendant, as

well as the confidential presentence report submitted to the Court . . . .” Appellant’s

Appendix at 199. The trial court identified Gant’s prior convictions for similar offenses as an

aggravating circumstance and found no mitigating circumstances.


6
  In its written sentencing order, the trial court made clear that it had considered the fact that Gant admitted to
the habitual substance offender allegation and that it had considered the pre-sentence investigation report.

                                                        8
       Gant first takes issue with the trial court’s statement that it considered the “plea

agreement herein.” Id. While it is true that there was no plea agreement in the instant case,

we note that after the jury found Gant guilty of both dealing offenses, Gant admitted to being

a habitual substance offender. Gant’s admission to his status as a habitual substance offender

is likely the basis for the trial court’s statement. We find no reversible error in this apparent

scrivener’s error in the trial court’s written sentencing judgment.

       With regard to the trial court’s oral sentencing statement, we find that it is clear from

the transcript of the sentencing hearing that the trial court reviewed and considered the pre-

sentence investigation report. Further, in setting forth its stance on sentencing, the State

characterized Gant as a “drug dealer” and supported such contention with a detailed

recitation of Gant’s criminal history. Transcript at 310. Specifically, the State noted that

Gant has accumulated a conviction for possession of cocaine as a class B felony for which

Gant received a fifteen-year sentence, and an arrest for class A felony dealing in a schedule I,




                                               9
II, or III controlled substance to which Gant ultimately pleaded guilty to possession as a class

D felony and received a sentence of eighteen months. In 2009, Gant received another felony

conviction for aiding, inducing, or causing forgery. While Gant has successfully completed

two pre-trial diversion programs, he has also returned to court due to the filing of two

petitions to revoke his probation. The State’s argument at sentencing is completely

supported by the pre-sentence investigation report. In its sentencing statement, the trial court

clearly indicated that had reviewed the presentence investigation report and that based

thereon, it adopted the State’s position finding such to be “strong” in light of Gant’s criminal

history. Id.

       Although the trial court’s sentencing statement is cursory, by adopting the State’s

position in conjunction with its acknowledgment of Gant’s criminal history, we conclude that

the trial court sufficiently enunciated its reasons for the sentence imposed. We cannot say

that the trial court abused its discretion in this regard.

       A trial court may also be found to have abused its discretion in sentencing if its

sentencing statement omits reasons that are clearly supported by the record and advanced for

consideration. Anglemyer v. State, 868 N.E.2d 482. Gant argues that the trial court failed to

consider as mitigating circumstances (1) his need for substance abuse treatment, (2) that he is

likely to respond to probation, (3) that he intended to pursue his education, (4) that he

stipulated to several pieces of evidence at trial (e.g., that the pills recovered were methadone

and that the plastic baggie contained methamphetamine), and (5) that he admitted to being a

habitual substance offender.

       The determination of mitigating circumstances is within the discretion of the trial

                                               10
court. Rogers v. State, 878 N.E.2d 269 (Ind. Ct. App. 2007), trans. denied. The trial court is

not obligated to accept the defendant’s argument as to what constitutes a mitigating factor,

and a trial court is not required to give the same weight to proffered mitigating factors as

does a defendant. Id. A trial court does not err in failing to find a mitigating factor where

that claim is highly disputable in nature, weight, or significance. Id. An allegation that a trial

court abused its discretion by failing to identify or find a mitigating factor requires the

defendant on appeal to establish that the mitigating evidence is significant and clearly

supported by the record. Id.

       We begin by noting that the trial court explicitly found no mitigating circumstances.

With regard to the need for substance abuse treatment, Gant has never sought substance

abuse treatment despite a long history of drug abuse. Further, Gant showed an interest in

treating his drug dependency only after he was convicted of the instant offenses. In any

event, we note that in its written sentencing judgment, the trial court recommended that Gant

be permitted to participate in the “CLIFF program or other similar substance abuse program.”

Appellant’s Appendix at 200. This indicates that the trial court was well aware of Gant’s

need for substance abuse treatment, but nevertheless found that it was not a significant

mitigating factor for purposes of sentencing.

       Gant’s claim that the trial court should have considered the fact that he is likely to

respond well to probation is not supported by the record. In 1996, Gant received a fifteen-

year sentence that was later modified, leading to his release in 2002. Within a short time

after his release, Gant was convicted of misdemeanor public intoxication. The pre-sentence

investigation report further indicates that the State sought to have Gant’s probation revoked

                                               11
twice in that matter. Gant’s history in conjunction with his untreated substance abuse

problems demonstrates that Gant is not a good candidate for probation.

       Gant’s desire to pursue educational opportunities is further unsupported by the record

and not significant for purposes of sentencing in this matter. The record reveals that Gant

had enrolled in and earned some credits at Ball State University in 1998. In 2010, Gant

applied to and took placement tests for enrollment at Ivy Tech. Gant ultimately enrolled in

three courses at Ivy Tech but failed to earn any credit for those classes. Gant’s expressed

desire to resume his education is at best a self-serving statement. That Gant earned some

credits over a decade ago and that his latest attempt to enroll at a technical college was

unsuccessful is more telling than his latest desire to continue his education. Gant has not

established that his desire for further educational pursuits is a significant mitigating factor

supported by the record and overlooked by the trial court.

       Finally we consider Gant’s argument that the trial court failed to consider that he

stipulated to certain facts at trial and that he admitted his status as a habitual substance

offender. Gant maintains that his actions in these regards “lessened the impact on the jury,

saving the jurors from the continued inconvenience of serving as jurors during the habitual

controlled substance offender portion of the trial.” Appellant’s Brief at 14.

       We begin by noting that even a guilty plea is not a significant mitigating factor if it is

merely a pragmatic decision. Sensback v. State, 720 N.E.2d 1160 (Ind. 1999). Here, Gant’s

stipulations and admission were just that – pragmatic decisions. The State had already

completed the process of identifying the recovered pills as methadone and having the

methamphetamine tested by the Indiana State Police laboratory. Further, the State had

                                              12
obtained the necessary paperwork to establish that Gant was a habitual substance offender.

Gant does not claim that the documentation was subject to any serious evidentiary challenge.

In addition, the State had already subpoenaed a witness to present the evidence at trial.

There is no evidence that Gant gave advance notice to the State that he intended to stipulate

to certain evidence or admit to his status as a habitual substance offender so that the State

could have been spared such expense. Gant has failed to establish that his stipulations and

admission were entitled to significant mitigating weight. The trial court did not abuse its

discretion in refusing to find what Gant claims were overlooked mitigating factors.

       Gant correctly points out, however, that the trial court erroneously ordered the

sentences for the two class B felonies to be served consecutively to the five-year

enhancement for Gant’s status as a habitual substance offender. It is well-settled that a

habitual offender finding does not constitute a separate crime nor does it result in a separate

sentence. Rather, a habitual offender finding results in a sentence enhancement imposed

upon the conviction of a subsequent felony. Hendrix v. State, 759 N.E.2d 1045 (Ind. Ct.

App. 2002). “In the event of simultaneous multiple felony convictions and a finding of

habitual offender status, trial courts must impose the resulting penalty enhancement upon

only one of the convictions and must specify the convictions to be so enhanced.” Greer v.

State, 680 N.E.2d 526, 527 (Ind. 1997). We therefore remand for correction of the

sentencing order such that it must reflect that the five-year habitual substance offender

enhancement serves to enhance one of the underlying felony convictions.

                                              3.

       Gant argues that his sentence is inappropriate. The trial court sentenced Gant to

                                              13
eighteen years for each class B felony conviction7 and ordered the sentences be served

concurrently. The trial court enhanced the sentence by five years for Gant’s status as a

habitual substance offender.8 Gant thus received a total aggregate sentence of twenty-three

years.

         We have the constitutional authority to revise a sentence, if after careful consideration

of the trial court’s decision, we conclude the sentence is inappropriate in light of the nature of

the offense and the character of the offender. See Ind. Appellate Rule 7(B); Anglemyer v.

State, 868 N.E.2d 482. Even if the trial court follows proper procedure in arriving at its

sentence, we retain the power to revise the sentence we find inappropriate. Hope v. State,

834 N. E.2d 713 (Ind. Ct. App. 2005). Although we are not required under App. R. 7(B) to

be “extremely” deferential to a trial court’s sentencing determination, we do recognize the

unique perspective a trial court brings to that determination. Rutherford v. State, 866 N.E.2d

867, 873 (Ind. Ct. App. 2007). On appeal, Gant bears the burden of persuading us that his

sentence is inappropriate in light of the nature of his offense and his character. Rutherford v.

State, 866 N.E.2d 867.

         With regard to the nature of the offense, we note that Gant conducted a drug

transaction in broad daylight, in public, and in front of others who were not related to his

drug concern, namely Officer Baker. We agree with the State’s characterization of the

transaction as “brazen.” Transcript at 311. We further note that Gant filled his prescription


7
   The sentencing range for a class B felony is six years to a maximum of twenty years. Ind. Code Ann. § 35-
50-2-5 (West, Westlaw through 2011 1st Regular Sess.).
8
  The maximum term Gant could have received under the habitual substance offender statute was eight years.
 I.C. § 35-50-2-10(f) (West, Westlaw through 2011 1st Regular Sess.).

                                                    14
for methadone on the day in question and was given instructions to take a maximum of eight

per day. By that evening, Gant had already used or sold twenty-seven methadone pills. We

cannot say that the nature of the offenses is deserving of a reduction in Gant’s sentence.

       With regard to Gant’s character, his criminal history is quite telling. Aside from the

cocaine dealing and controlled substance possession convictions that supported the habitual

substance offender determination, Gant has accumulated a true finding for burglary and a

class C felony conviction for forgery. Gant has had the benefit of probation, a pre-trial

diversion program, short-term incarcerations, and a fifteen-year sentence. Despite his

numerous contacts with the criminal justice system, including three sentences served in the

Department of Correction, Gant continues to reoffend. We further note that when he was

extended leniency through probation, Gant was the subject of two petitions to revoke his

probation. Gant’s history demonstrates that past efforts have failed to reform him into a law-

abiding citizen. Also reflecting poorly on his character is that Gant has a long history of

substance abuse and has failed to seek treatment for his substance addictions.

       In light of the nature of the offense and the character of the offender, we cannot say

that the aggregate term of twenty-three years is inappropriate.

       Judgment affirmed and remanded with instructions.

RILEY, J., and MATHIAS, J., concur.




                                             15